





EXHIBIT 10.7

Care Concepts I, Inc.

10% Series F Convertible Senior Secured Preferred Stock due 2009

SUBSCRIPTION AGREEMENT

September 28, 2004







Vestcap International Management Limited

Arawak Chambers

Sea Meadow House

Roadtown, Tortola

British Virgin Islands




Castlerigg Master Investments Limited

40 West 57th Street

New York, New York 10019




Gentlemen:

Care Concepts I, Inc., a Delaware corporation (the "Company"), hereby confirms
its agreement with each of Vestcap International Management Limited and
Castlerigg Master Investments Limited (“Castlerigg”) (individually, the
“Purchaser” and collectively, the "Purchasers"), as set forth below.

1.

The Offering and the Transactions

A.

The Series F Senior Preferred Stock.  Subject to the terms and conditions herein
contained, the Company proposes to issue and sell to the Purchasers (i) an
aggregate of 34,500 shares of the Company’ 10% convertible senior secured
preferred stock (the “Series F Senior Preferred Stock”); and (ii) three (3) year
warrants (the “Series F Warrants”) entitling the Purchasers to purchase at an
exercise price of $3.00 per share (the “Exercise Price”) an aggregate of 386,194
shares of the Company’s common stock, $0.001 par value per share (the “Common
Stock”) for an aggregate purchase price of $3,450,000 (the “Purchase Price”).

In addition, at any time within one (1) year from the Closing Date (as
hereinafter defined) the  Castlerigg may, at its sole option, exchange shares of
common stock of Penthouse International, Inc. (“Penthouse”) previously purchased
by Castlerigg  for an aggregate of approximately $2,000,000 for (i) 20,000
additional shares of Series F Senior Preferred Stock, and (ii) 224,582
additional Series F Warrants (the “Exchange Option”).  

(a)

The Series F Senior Preferred Stock  being offered and sold by the Company
shall, as more specifically described in the Certificate of Designations of the
Series F Senior Preferred Stock and the Transaction Documents (as defined below)
:





1




--------------------------------------------------------------------------------







(i)

pay an annual dividend (A)  at the rate of 10% per annum, payable semi-annually
on June 30th and December 31st , based on a 360 day calendar year, (B) payable
either 100% in cash, or at the option of the Company, 50% in cash and the
balance in additional shares of Company Common Stock valued at the 50% of the
“VWAP Price,” (as hereinafter defined) for the five trading days prior to the
dividend payment date, but without regard to the “Assumed Floor Price” (as
hereinafter defined) then in effect, and (C) if  a Purchaser converts the Series
F Preferred Stock, in whole or in part, accrued and unpaid dividends on the
amount so converted shall be paid upon conversion (pro-rated for any period of
less than six months);

(ii)

be senior, at the rate of $100 per share, plus accrued dividends and any
additional amounts owed by the Company with respect to the Series F Senior
Preferred Stock, on liquidation and sale of control or substantially all of the
assets of the Company to the “10% Notes” (as hereinafter defined) and to all
shares of capital stock of the Company, including, without limitation, the
Company’s outstanding Series A Preferred, Stock, Series B Preferred Stock,
Series C Preferred Stock, Series D Preferred Stock and Series G Preferred Stock;

(iii)

unless previously converted into Common Stock shall be redeemable at the option
of  a Purchaser or any subsequent holder, at $100 per share, plus accrued
dividends and any additional amounts owed by the Company with respect to the
Series F Senior Preferred Stock, if any, on September 15, 2009 or such sooner
date as may be provided in the Transaction Documents (the “Mandatory Redemption
Date”);

(iv)

be secured by a lien and security interest (“Lien”) on the assets of the
Internet Billing Company LLC (“iBill”), which will become a subsidiary of the
Company upon the closing of the iBill Acquisition, as defined below, and Media
Billing Company, LLC, as set forth in the Security Agreement. The Lien securing
the Series F Senior Preferred Stock shall be expressly (A) subject and
subordinate only to the first priority Lien on the assets of iBill now existing
or hereafter granted to any person, firm or corporation (the “Senior Lender”)
providing up to $10.0 million of working capital financing to iBill (the “iBill
Senior Financing”), and (B) senior to the subordinated Lien granted to the
holders of up to $15.0 million of 10% senior secured notes of the Company due
September 15, 2009 (the “10% Notes”);

(v)

be secured by: (A) Media Billing’s pledge of a pro-rata percentage of 100% of
the members interest of iBill, and (B) a pro-rata percentage of the 395,519
shares of “GMI Stock” (hereinafter defined) to be owned by the Company; which
pledged securities shall be apportioned among the Purchasers and the holders of
the 10% Notes on a pro rata basis based upon the $3.45 million Purchase Price
hereunder and the initial $9.525 million purchase price for the 10% Notes;
provided, that if additional 10% Notes are sold following the date hereof (not
to exceed $4.475 million in the aggregate) or the Purchaser elects the Exchange
Option to increase the Stated Value of the Series F Preferred Stock to $5.45
million, such allocation of the pledged iBill members interests and GMI Stock
shall be appropriately readjusted; it being anticipated that (subject to the
above adjustment) 26.59% of the iBill members interest and an aggregate of
105,168 shares of GMI Stock will initially be pledged to the Purchasers, and the
remaining 73.41% of the iBill members interest and 290,351 shares of GMI Stock
will be pledged to the holders of the 10% Notes of the Company; and





2




--------------------------------------------------------------------------------







(vi)

at such time as the Company shall have obtained  Stockholder Approval, as
defined in Section 1(B)(g) below for, but in no event later than December 31,
2004, shall be convertible, at any time at the option of  a Purchaser, into
shares of the Company’s Common Stock (the “Series F Conversion Shares”), at a
price per share equal to $3.00 (the “Series F Preferred Conversion Price” or the
“Conversion Price”); and

(vii)

be substantially in the form attached hereto at Exhibit A and made a part
hereof.

(b)

Notwithstanding the foregoing $3.00 per share Conversion Price, in the event
that the “VWAP” (as defined) of Company Common Stock, as traded on the American
Stock Exchange, LLC (the “AMEX”) or on the Nasdaq Stock Exchange, the New York
Stock Exchange or the NASD OTC-Bulletin Board (together with the AMEX, a
“National Securities Exchange”), shall be less than the $3.00 per share on the
date (the “Conversion Date”) that notice of conversion is given to the Company
by  a Purchaser (the “Conversion Notice”), then, and in such event,  such
Purchaser shall be entitled to receive from the “Escrowed Shares,” hereinafter
defined, that number of additional shares of Common Stock of the Company (the
“Adjustment Shares”) as shall represent, together with the number of Series F
Conversion Shares (inclusive of Series F Conversion Shares issuable upon
exercise of the Exchange Option) issuable at the $3.00 per share Series F
Preferred Conversion Price, the aggregate number of shares of Company Common
Stock that would have been issuable on the Conversion Date if the Series F
Conversion Price had been based upon 50% of the average VWAP of the Company’s
Common Stock for the five trading days immediately prior to the Conversion Date
(the “Assumed Series F Preferred Conversion Price”); provided, that in no event
would such Assumed Series F Preferred Conversion Price ever be less than $0.50
per share, except upon adjustment (the “Assumed Floor Price”).   The term “VWAP”
means the daily volume weighted average price of the Company’s Common stock on
the National Securities Exchange as reported by Bloomberg Financial L.P. (based
on a trading day from 9:30 a.m. Eastern Time to 4:00 p.m. Eastern Time) using
the VWAP function on the date in question.

A maximum of up to 39,916,666 Adjustment Shares of the Company are subject to
potential issuance (i) up to a maximum of 25,000,000 of such Adjustment Shares
to the holders of up to a maximum of $15,000,000 of 10% Notes, (ii) up to a
maximum of 5,833,333 of such Adjustment Shares to the holders of $3,500,000
stated value of Series E convertible preferred stock hereinafter described (the
“Series E Preferred Stock”), and (iii) up to a maximum of 9,083,333 of such
Adjustment Shares to the Purchasers upon conversion of the maximum $5,450,000
stated value of Series F Senior Preferred Stock. Notwithstanding anything
contained herein to the contrary, such maximum number of Adjustment Shares shall
be subject to adjustment in the event that the Assumed Floor Price is lowered
pursuant to the Certificate of Designation of the Series F Senior Preferred
Stock.   In the event that there are not a sufficient number of Escrowed Shares
in escrow to issue all of the Adjustment Shares, then the Company shall have the
obligation to issue to the applicable Purchaser the difference between (i) the
number of Adjustment Shares issuable to such Purchaser if there was a sufficient
number of Escrowed Shares  and (ii) the number of Escrowed Shares issued to the
Purchaser.   





3




--------------------------------------------------------------------------------







For the avoidance of doubt, if for example, a Purchaser sends a Conversion
Notice to convert $1,000,000 of his or its Series F Senior Preferred Stock and
the Assumed Series F Preferred Conversion Price (calculated based upon 50% of
the average VWAP of Company, as traded on the AMEX or another National
Securities Exchange, for the five trading days immediately prior to the
Conversion Date) shall be $1.00 per share, notwithstanding the $3.00 Series F
Preferred Conversion Price set forth above and in the Certificate of
Designations for the Series F Senior Preferred Stock, in addition to 333,333
Series F Conversion Shares,  such  Purchaser shall be entitled to receive out of
the Escrowed Shares described below an additional 666,667 Adjustment Shares of
Common Stock of the Company.  In no event, however, would  such Purchaser be
entitled to receive more than 1,666,667 Adjustment Shares in such example, even
if the Assumed Series F Preferred Conversion Price then in effect was less than
$0.50, unless the Assumed Floor Price is lowered pursuant to the anti-dilution
provisions set forth in the Certificate of Designation of the Series F Senior
Preferred Stock.  

(c)

To avoid further dilution to the Company if Adjustment Shares become issuable to
holders of the Series F Senior Preferred Stock, 10% Notes and Series E Preferred
Stock, GMI Investment Partners, a principal stockholder of the Company, and
their affiliates described in Section 1B below and the Company, have entered
into an escrow agreement  with McLaughlin & Stern, LLP,  as escrow agent for the
holders  of the Series F Senior Preferred Stock and with the attorneys for the
holders of the 10% Notes and Series E Preferred Stock.  Under the terms of such
escrow agreement (the “Series G Preferred Stock Escrow Agreement”), an aggregate
of 29,929 shares of the Company’s “Series G Preferred Stock” (described below)
are being placed in escrow (the “Escrowed Shares”); which Escrowed Shares,
including 9,083,333 Escrowed Shares being held for the benefit of the
Purchasers, are automatically convertible into an aggregate of 39,916,666 shares
of Common Stock of the Company by not later than December 31, 2004.   The
Purchasers hereby agree to the terms set forth in the Series G Escrow Agreement,
including the appointment of McLaughlin & Stern LLP, as a Series G Preferred
Stock Escrow Agent.  In the event that the Assumed Series F Preferred Conversion
Price shall be less than $3.00 per share on any Conversion Date, within three
(3) Business Days after a Conversion Notice shall be delivered to counsel to the
Company and to the Purchaser setting forth the calculation of the appropriate
number of Escrowed Shares to be delivered to the Purchaser as Adjustment Shares,
the Escrow Agents shall cause certificates evidencing such Adjustment Shares (up
to the maximum 9,083,333 Adjustment Shares available to Purchasers) to be
delivered to the Purchasers.  Similar escrow arrangements are also available
with counsel to the holders of 10% Notes and Series E Preferred Stock Any
Escrowed Shares no longer subject to issuance as Adjustment Shares or otherwise
remaining in escrow following conversion into Common Stock of all outstanding
10% Notes, Series E Preferred Stock and Series F Senior Preferred Stock, shall
be promptly returned to GMI Partners or its Affiliates.  

(d)

The Series F Conversion Shares, any Adjustment Shares that a Purchaser may
acquire at any time, and any shares of Common Stock issuable upon exercise of
the Series F Warrants (the “Series F Warrant Shares”), are subject to
limitation, so that the aggregate number of shares of Common Stock of which such
Purchaser and all persons affiliated with such Purchaser have beneficial
ownership (calculated pursuant to Rule 13d-3 of the Securities





4




--------------------------------------------------------------------------------







Exchange Act of 1934, as amended) does not at any time exceed 9.99% of the
Company's then outstanding Common Stock. The Warrants shall be deemed
unexerciseable to the extent necessary to comply with this provision prior to
any restriction being placed on the Purchaser’s right to receive Series F
Conversion Shares or Adjustment Shares.

(e)

The Series F Senior Preferred Stock, the Series F Conversion Shares, the Series
F Warrants, the Series F Warrant Shares and any Adjustment Shares that may be
issued to the Purchasers of Series F Senior Preferred Stock are sometimes herein
collectively referred to as the "Securities."  This Agreement, the Certificate
of Designation for the Series F Senior Preferred Stock in the form of Exhibit A,
the Series F Warrants in the form of Exhibit B, the Security Agreement granting
the Purchasers a Lien on the assets of iBill in the form of Exhibit C, the
Pledge Agreement in the form of Exhibit D annexed hereto, the Registration
Rights Agreement in the form of Exhibit E annexed hereto (the “Registration
Rights Agreement”), the GMI Stock Purchase Agreement in the form of Exhibit F,
the guaranty of iBill of certain obligations of the Company with respect to the
Series F Preferred Stock in the form of Exhibit G hereto, the escrow agreement
with respect to the  Escrowed Shares in the form of Exhibit H (the “Series G
Escrow Agreement”, the Irrevocable Transfer Agent Instructions in the form of
Exhibit I, the 10% Notes in the form of Exhibit J and the Plan (a copy of which
has been furnished to  each  Purchaser) are sometimes herein collectively
referred to as the "Transaction Documents."

(f)

The Securities will be offered and sold to the Purchasers without such offers
and sales being registered under the Securities Act of 1933, as amended
(together with the rules and regulations of the Securities and Exchange
Commission (the "SEC") promulgated thereunder, the "Securities Act"), in
reliance on exemptions therefrom.

(g)

In connection with the sale of the Securities, the Company has made available
(including electronically via the SEC’s EDGAR system) to each Purchaser its
periodic and current reports, forms, schedules, proxy statements and other
documents (including exhibits and all other information incorporated by
reference) filed with the SEC under the Securities Exchange Act of 1934, as
amended (the "Exchange Act") since January 1, 2002. These reports, forms,
schedules, statements, documents, filings and amendments, are collectively
referred to as the "Disclosure Documents."  All references in this Agreement to
financial statements and schedules and other information which is "contained,"
"included" or "stated" in the Disclosure Documents (or other references of like
import) shall be deemed to mean and include all such financial statements and
schedules, documents, exhibits and other information which is incorporated by
reference in the Disclosure Documents.

B.

The Transactions, Issuance of Transaction Securities and Use of Proceeds.

(a)

Use of Proceeds.  The proceeds from the sale of up to $15.0 million of 10%
Notes, up to $3.5 million of Series E Preferred Stock and up to $3.45 million of
Senior Series F Preferred Stock (together with the shares of Series G Preferred
Stock to be issued to GMI Investment Partners described below, collectively
referred to as the “Transaction Securities”) shall be utilized by the Company to
pay the $16.35 million of the $20.0 million purchase price for approximately
39.5% of the outstanding common stock of General Media, Inc.





5




--------------------------------------------------------------------------------







(the “GMI Stock”), as reorganized (the “Reorganized General Media” and, together
with certain of its subsidiaries (the “General Media Debtors”).  The GMI Stock
is being purchased by the Company from GMI Investment Partners in connection
with the transactions contemplated by a settlement and securities purchase
agreement, dated as of September 21, 2004, by and among PET Capital Partners
LLC, Absolute Return Europe Fund, Susan Devine, NAFT Ventures I LLC, Marc H.
Bell, Daniel Staton (collectively, the “Bell/Staton Group”), Penthouse
International, Inc., MVIT, GMI Investment Partners and Milberg Weiss Bershad &
Schulman LLP (“Milberg Weiss”), as escrow agent (the “GMI Stock Purchase
Agreement”).  

Under the terms of the GMI Stock Purchase Agreement, a minimum of $10.0 million
and a maximum of $20.0 million is required to be paid as the purchase price for
between 24.15% and 48.3% of the GMI Stock by September 29, 2004.  It is
anticipated that the Company will pay $16.350 million by such date and purchase
approximately 81.75% of the GMI Stock, representing an aggregate of 39.5% of the
outstanding common stock of General Media.  However, the Bell/Staton Group has
given the Company an extension until October 13, 2004 to pay the remaining
$3.650 million for the GMI Stock and increase its percentage ownership in the
outstanding General Media common stock from 39.5% to 48.3%. The balance of the
proceeds in excess of $20.0 million, if any, from the sale of the Transaction
Securities will be used by the Company only to pay transaction expenses and for
working capital and other corporate purposes for its iBill subsidiary.  The
Company intends to continue to offer the Transaction Securities (and/or other
equity or equity type convertible securities subordinated to the Series F
Preferred Stock) through October 31, 2004.  Although the Company presently
intends to purchase the remaining available GMI Stock, it reserves the right to
allocate all net proceeds from the sale of additional Transaction Securities or
other securities to working capital and general business purposes for its
prospective iBill subsidiary.

(b)

Escrow of Proceeds.  The aforesaid $16.35 million to $20.0 million purchase
price for the GMI Stock shall be deposited with the Escrow Agent and released to
the Bell/Staton Group only upon the closing (the “Plan Closing”) of the
transactions contemplated by the Fourth Amended and Restated Joint Plan of
Reorganization of the General Media Debtors (the “Plan”), including, but not
limited to, the purchase of up to 48.3% of the GMI Stock by the Company and the
consummation of the transactions contemplated by the Transaction Documents.   A
copy of the GMI Purchase Agreement and the Plan has been made available to each
Purchaser.

(c)

Capitalization of Reorganized GMI.

Pursuant to the Plan, the General Media Debtors shall be emerging from the
Chapter 11 bankruptcy currently pending in the United States Bankruptcy Court
for the Southern District of New York, Case No. 03-15078 (SMB) (the “Bankruptcy
Case”) as a result of which (i) the Bell/Staton Group or their affiliates shall
hold approximately $27.0 million of seven year New GMI Term Loan Series F Senior
Preferred Stock, (ii) the unsecured creditors shall receive $2.0 million in cash
and up to $11.0 million in New GMI Term Loan Series F Senior Preferred Stock,
(iii) certain members of the Bell/Staton Group shall provide a maximum $20.0
million Exit Financing Facility (of which approximately $8.0 million shall be
drawn to pay cash expenses and payments in the Bankruptcy Case, (iv) all
outstanding equity securities of General Media, Inc. shall be cancelled, and (v)
an





6




--------------------------------------------------------------------------------







aggregate of 1,000,000 shares of Common Stock of Reorganized General Media shall
be issued, of which (A) the Company shall own the GMI Stock, to represent
approximately between 39.5% and 48.3% of the outstanding common stock of
Reorganized GMI, and (B) an equal number of shares of Common Stock of
Reorganized GMI shall be owned by the Bell/Staton Group or their affiliates.

(d)

Reserved Shares.  The Company will reserve for issuance to (i) the Purchasers of
the maximum 54,500 shares of Series F Senior Preferred Stock, 1,815,000 shares
of Common Stock, (ii) the holders of up to $15.0 million of the Company’s 10%
convertible secured notes due September 15, 2009 (the “10% Notes”), up to
5,000,000 shares of Common Stock, and (iii) the purchasers of $3.5 million of
Series E convertible preferred stock of the Company (the “Series E Preferred
Stock”), 1,166,666 million shares of Common Stock that may be issuable: (i) upon
conversion of 10% Notes, (ii) upon conversion of the Series E Preferred Stock,
and (iii) upon conversion of the Series F Senior Preferred Stock (collectively,
based on the $3.00 Conversion Price or Floor Place, the “Conversion Shares”).
 The Company shall also reserve for issuance an additional (i) 5,000,000 shares
of Common Stock issuable upon exercise of warrants (similar to the Warrants)
sold to purchasers of 10% Notes (the “Note Warrant Shares”), (ii) a maximum of
610,776 Series F Warrant Shares issuable to in connection with the Series F
Warrants, and (iii) a maximum of 430,504 shares of Common Stock issuable upon
exercise of warrants (similar to the Series F Warrants) sold to purchasers of
the Series E Senior Preferred Stock (collectively, the “Warrant Shares”).  GMI
Investment Partners shall also place in escrow pursuant to the Series G Escrow
Agreement an aggregate of 29,929 shares of Series G Preferred Stock that is
automatically convertible on or before December 31, 2004 into 39,916,666 shares
of Common Stock.  Such 39,916,666 Escrowed Shares, when issued, shall be
reserved as Adjustment Shares for potential issuance to the holders of 10%
Notes, Series E Preferred Stock and Series F Senior Preferred Stock.  The
maximum of (i) 7,983,333 shares of Common Stock that may be issuable as
Conversion Shares, (ii) 39,916,666 shares of Common Stock that may be issued as
Adjustment Shares,  (iii) 6,041,280 shares of Common Stock (subject to
anti-dilution adjustment) that may be issued as Warrant Shares and (iv) a
sufficient number of shares of Common Stock for the payment of dividends on the
Series F Senior Preferred Stock are collectively referred to as the “Reserved
Shares”).  

(e)

Series G Preferred Stock.  In consideration of their (i) assignment to the
Company of the right to purchase the GMI Stock, (ii) having provided financing
and financial accommodations that facilitated the acquisitions of iBill and the
GMI Stock, (iii) having provided iBill with transaction processing financing,
(iv) having providing personal guarantees and ongoing indemnification to
Penthouse and iBill in connection with certain contingent liabilities, and (v)
having and continuing to provide management and consulting services to the
Company and iBill; the fair value of which financings, financial accommodations,
indemnification and management services are estimated to be in excess of
approximately $85.0 million, on the Effective Date of the Plan and transfer of
title to the GMI Stock to CCI, it is contemplated that CCI shall sell and issue
to GMI Investment Partners, 45,000 shares of newly authorized Series G
convertible preferred stock, $1,000 per share stated value (the “Series G
Preferred Stock”).  The Series G Preferred Stock will:





7




--------------------------------------------------------------------------------







(i)

be junior on liquidation and sale of control of the Company to the Series E
Preferred Stock and Series F Senior Preferred Stock;

(ii)

not pay any dividend or be secured by any assets of the Company;

(iii)

not be subject to mandatory redemption; and

(iv)

upon the earlier of December 31, 2004 or the Company obtaining Stockholder
Approval, the Series G Preferred Stock shall be automatically converted into an
aggregate number of shares of Company Common Stock as shall equal 68.0 million
shares less all Conversion Shares.

The partners of GMI Investment Partners are The Molina Vector Investment Trust
(“MVIT”), Aries Capital LLC (“Aries”), Granite Management LLC (“Granite”) and
certain affiliates, financial partners and business associates of MVIT, Aries
and Granite.  MVIT is an affiliate of Penthouse.  GMI Investment Partners shall
escrow as Escrowed Shares, an aggregate of 39,916,666 of such shares of Common
Stock it shall receive upon conversion of its Series G Preferred Stock, in the
event and to the extent that Adjustment Shares shall be required to be issued to
holders of Series F Senior Preferred Stock, 10% Notes or Series E Preferred
Stock.

(a)

Anticipated Capitalization of the Company.  Upon issuance of the Transaction
Securities, in addition to the Series F Senior Preferred Stock and the shares of
Series G Preferred Stock (the terms of which are described above), it is
anticipated that the Capitalization of the Company shall be as follows:

(i)

10% Notes.  Up to $15.0 Million of 10% Notes will be issued.  Such 10% Notes
shall:

(A)

shall be payable as to interest only, at the rate of 10% per annum, payable
semi-annually on June 30th and December 31st, based on a 360 day calendar year;
provided, that interest on the 10% Notes shall be payable either 100% in cash,
or at the option of the Company, 50% in cash and the balance in additional
shares of Company Common Stock at the “Series F Assumed Conversion Price” (but
without regard to the Assumed Floor Price);

(B)

unless previously converted into Common Stock (the “Note Conversion Shares”),
shall be payable as to principal, together with all accrued an unpaid interest,
on September 15, 2009 (the “Note Maturity Date”);

(C)

upon the earlier of December 31, 2004 or the Company obtaining Stockholder
Approval, shall be convertible, at any time, at the option of the Purchasers at
a price per share (the “Note Conversion Price”) that shall be equal to 50% of
the average closing price of Company, as traded on the AMEX or other National
Securities Exchange, for the five trading days immediately prior to the date
(the “Conversion Date”) that notice of conversion is given to the Company by  a
Purchaser (the “Conversion Notice”), subject to a Note





8




--------------------------------------------------------------------------------







Conversion Price floor of $3.00 per share; provided, that at the time of
conversion, the holders of the 10% Notes shall be entitled to receive the
benefit of the issuance of Adjustment Shares on the same terms and conditions as
holders of the Series F Senior Preferred Stock and shares of Series E Preferred
Stock; and.

(D)

be secured by (i) a lien on the assets of the iBill which shall be subordinate
to the lien granted to Purchasers, and (ii) the pledge by the Company of a
portion (pro rated with the Series F Senior Preferred Stock) of its 100% members
interest in iBill and the Company’s 39.5% to 48.3% equity interest in the
“Reorganized General Media” (as that term is hereinafter defined) based upon the
relative Purchase Price hereunder and the aggregate purchase prices paid for the
10% Notes.  The Lien on the assets of iBill securing the 10% Notes shall be
expressly (A) subject and subordinate to the first priority Lien on the assets
of iBill now existing or hereafter granted to Senior Lender providing up to
$10.0 million of working capital iBill Senior Financing, and (B) subject and
subordinate to the Lien on the assets of iBill granted to the Purchasers of the
Series F Senior Preferred Stock;

(E)

shall be junior to the Series F Senior Preferred Stock upon the occurrence of a
Liquidation Event as defined in the Certificate of Designations for the Series F
Senior Preferred; and

(F)

shall not be subject to prepayment except upon a minimum 30 days prior written
notice to the Purchasers to require redemption of the Series F Senior Preferred
Stock prior to any such prepayment as more specifically provided in the 10%
Notes;

In addition, the holders of the 10% Notes will receive warrants (the “10% Note
Warrants”) to purchase up to 5,000,000 additional shares of Common Stock at an
exercise price of $3.00 per share

(ii)

Series A, B and C Preferred Stock.  No shares of Series A Preferred Stock are
issued, 1,000 shares of Series B Preferred Stock, convertible into 100,000
shares of Common Stock, and 10,000 shares of Series C Preferred Stock are
issued, convertible into 1,000,000 shares of Common Stock;

(iii)

Series D Preferred Stock.  An aggregate of 330,000 shares of Series D Preferred
Stock have been issued to Penthouse in partial consideration for the
contemplated sale of iBill to CCI.  The Series D Preferred Stock (A) pays no
dividend, (B) has a $100 per share liquidation value, (C) is unsecured and
non-redeemable, and (D) on the earlier to occur of (x) the Company obtaining
Stockholder Approval and approval by the AMEX of the iBill, or (y) January 21,
2005, shall be automatically converted, together with approximately 3.2 million
shares of Company Common Stock to be issued to Penthouse in connection with the
consummation of the iBill sale, into that number of shares of Common Stock that
would represent 49.9% of the “Fully-Diluted Company Common Stock” at the time of
conversion.  Fully-Diluted Company Common Stock means all outstanding shares of
Company Common Stock and all additional Common Stock issuable upon exercise or
conversion of all options, warrants, convertible notes or convertible preferred
stock (including, for purposes of such





9




--------------------------------------------------------------------------------







definition, all Common Stock issuable in connection with the Transaction
Securities).  It is anticipated that an aggregate of approximately 81.4 million
shares of Company Common Stock (the “Series D Conversion Shares”) will be issued
to Penthouse upon full conversion of the Series D Preferred Stock.  It is
anticipated that, following the acquisition of the GMI Stock and consummation of
the iBill acquisition, such Series D Conversion Shares and the 3.2 million
shares of Common Stock (a total of up to 85.0 million shares of Common Stock)
will be distributed to the holders of Penthouse Common Stock and other
securities convertible into or exercisable for shares of Penthouse Common Stock
in connection with the subsequent liquidation of that entity.

(iv)

Series E Preferred Stock.  $3.5 million represented by 35,000 shares of Series E
Preferred Stock to be issued to Monarch Pointe Fund LP (“Monarch”) which shall:
(A) pay an annual dividend of 6% per annum, until the effective date of the
Registration Statement registering the underlying conversion shares and
Adjustment Shares issuable upon conversion of the Series E Preferred Stock for
resale; (B) be senior, at the rate of $100 per share, on liquidation and sale of
control to the Company’s outstanding Series A Preferred, Stock, Series B
Preferred Stock, Series C Preferred Stock and Series G Preferred Stock, (C) be
junior on liquidation and sale of control to the Company’s outstanding Series F
Senior Preferred Stock; (D) not be redeemable or secured by any Liens on assets
of iBill or pledge of equity of iBill or Reorganized GMI; and (E) upon the
earlier to occur of (x) the Company’s obtaining of Stockholder approval, or (y)
December 31, 2004, shall be convertible into Common Stock at a conversion price
equal to 50% of the “Market Price” (as defined) of the Company’s Common Stock,
as traded on the AMEX or any other national securities exchange (the “Series E
Conversion Price”), subject to a floor of $3.00 per share; provided, that at the
time of conversion, the holders of the Series E Preferred Stock shall be
entitled to receive the benefit of the issuance of Adjustment Shares on the same
terms and conditions as holders of the Series F Senior Preferred Stock and
shares of Series F Senior Preferred Stock.  In addition, Monarch and its
affiliate, Mercator Advisory Group (“Mercator”) will receive warrants (the
“Monarch Group Warrants”) to purchase approximately 430,000 additional shares of
Common Stock at an exercise price equal to the Series E Conversion Price.

(v)

Outstanding and Fully-Diluted Common Stock.  As at the date hereof, the Company
is authorized to issue an aggregate of 30,000,000 shares of Common Stock, of
which 15,672,145 shares of Common Stock are currently outstanding.  On a
fully-diluted basis, after giving effect to:

(A)

the issuance by not later than December 31, 2004 (upon automatic conversion of
the Series G Preferred Stock) of (x) 68.0 million shares of Common Stock, less
(y) up to 7,983,333 Conversion Shares and approximately 6,400,000 Warrants
Shares in connection with the completion of the Company’s acquisition of the GMI
Stock (to occur not later than October 31, 2004);

(B)

the issuance by not later than January 21, 2005 to Penthouse International Inc.
(upon automatic conversion of the Series D Preferred Stock) of 85.0 million
shares of Common Stock in connection with the consummation of the acquisition of
100% of the members equity of iBill (the “iBill Acquisition”), and





10




--------------------------------------------------------------------------------







(C)

after giving effect to the issuance of all Conversion Shares (based on a $3.00
per share Conversion Price and the stated $3.00 per share conversion or floor
price set forth in the 10% Notes or certificates of designations of the Series E
Preferred Stock and Series F Senior Preferred Stock) of all outstanding
Preferred Stock,

it is anticipated that an aggregate of 170,000,000 shares of Fully-Diluted
Company Common Stock will be outstanding, before issuance of up to approximately
6,100,000 shares of Common Stock (subject to anti-dilution adjustment) that may
be issued as Warrant Shares to holders of 10% Notes, Series E Preferred Stock
and Series F Preferred Stock.  Upon  the consummation of the transactions
contemplated by the Transaction Documents (including Stockholder Approval and
consummation of the iBill Acquisition), the Company will have (i) 250,000,000
authorized shares of Common Stock of which approximately 17,000,000 shares will
be issued and outstanding, prior to conversion of any Series D Preferred Stock,
Series E Preferred Stock, Series F Preferred Stock or Series G Preferred Stock;
(ii) 5,000,000 shares of Preferred Stock authorized  475,450 of  which shares
will be issued and outstanding; (iii) 1,000 authorized shares of Series A
Preferred Stock of which no shares will be issued and outstanding; (iv)1,000
authorized shares of Series B Preferred Stock of which 1,000 shares will be
issued and outstanding and will be convertible into up to 100,000 shares of
Common Stock; (v) 10,000 authorized shares of Series C Preferred Stock of which
10,000 shares will be issued and outstanding and will be convertible into up to
1,000,000 shares of Common Stock; (vi) 330,000 authorized shares of Series D
Preferred Stock of which 330,000 shares will be issued  and outstanding and will
be convertible into up to 85,000,000 shares of Common Stock; (vii) 35,000
authorized shares of Series E Preferred Stock of which 35,000 shares will be
issued  and outstanding and will be convertible into up to 1,166,666 shares of
Common Stock (excluding Adjustment Shares); (viii) 54,500 authorized shares of
Series F Preferred Stock of which 34,500 shares will be issued  and outstanding
and will be convertible into up to 1,150,000 shares of Common Stock (excluding
Adjustment Shares); (ix) 45,000 authorized shares of Series G Preferred Stock of
which 45,000 shares will be issued  and outstanding and will be convertible into
up to 68,000,000 shares of Common Stock, less a maximum of 7,983,333 Total
Conversion Shares; and (x)  since the date of its most recent Form 10-Q
quarterly report, no additional shares of Common Stock will be issuable upon the
exercise  of options, warrants and conversion rights in addition to those shares
of Common Stock issuable in (iii) –(ix)  above.

(g)

Stockholder Approval.  Penthouse and other Company stockholders holding in
excess of 50% of the outstanding shares of Company Common Stock have provided
the Company with irrevocable and unconditional written approvals and consents to
all of the Transactions, including, without limitation (i) the transactions
contemplated by the GMI Stock Purchase Agreement, (ii) consummation of the iBill
Acquisition, (iii) an amendment to the Certificate of Incorporation of the
Company that, inter alia, shall increase the authorized Common Stock to 250.0
million shares of Common Stock, (iv) the sale and issuance of the 10% Notes, the
Warrants, the Series E Preferred Stock, the Series F Senior Preferred Stock, the
Series G Preferred Stock, and the other Warrant Shares, and (v) all of the
related transactions described herein (the “Stockholder Approval”).  The term
“Stockholder Approval” shall also include the filing and approval of a listing
application for the additional shares of the Company’s Common Stock to be issued
upon conversion of the 10% Notes, the Series E Preferred Stock, the Series F





11




--------------------------------------------------------------------------------







Senior Preferred Stock and the Series G Preferred Stock, in accordance with the
rules of the AMEX. Such Stockholder Approval, in lieu of a special meeting of
stockholders, are permissible under Delaware corporate law and pursuant to
Section 705 and Section 712 of the rules and regulations of the AMEX.  Following
the Closing Date, the Company will, in accordance with the Securities Exchange
Act of 1934, as amended, file a Form 14C Information Statement with the SEC,
describing the Transactions and, upon approval of such Information Statement,
mail same to the Company stockholders.  No further vote or approval is required
of Company stockholders receiving such Information Statement.  Accordingly, it
is anticipated that the “Stockholder Approval” condition to the rights of
holders of the 10% Notes, the Series E Preferred Stock, the Series F Senior
Preferred Stock and the Series G Preferred Stock to convert such Securities into
Common Stock, and the rights of holders of Warrants and other warrants to
exercise such Securities will be obtained on or before November 30, 2004.  

In the event that, for any reason, that an amended Certificate of Incorporation
increasing the authorized shares of Common Stock to 250.0 million is not filed
by December 31, 2004 or all of the foregoing “Stockholder Approval” conditions
  are not satisfied by December 31, 2004, then the Company shall pay to the
Purchasers in cash 2% of the $3,450,000 Purchase Price for the Series F Senior
Preferred Stock for each month, or portion thereof,  following December 31, 2004
that either of such  conditions remain unsatisfied (provided, however, that to
the extent that  Castlerigg exercises its Exchange Option, the payment shall
also be based on the purchase price of the Penthouse stock so exchanged).  The
Company has agreed to pay a similar penalty to the holders of the 10% Notes and
the Series E Preferred Stock.

(h)

AMEX Approval.  In August 2004, the Company announced its consummation of the
acquisition of Media Billing Company, LLC and its wholly owned subsidiary
Internet Billing Company LLC (“iBill”), pursuant to the terms of a securities
purchase agreement, dated July 22, 2004, as amended (the “iBill Purchase
Agreement”).  On September 20, 2004, the Company received a notice from the AMEX
of its intention to de-list the Company’s Common Stock from trading on the AMEX,
pending a hearing requested by the Company.  The delisting notice stated, among
other things, that the Company failed to furnish certain necessary information
to the AMEX concerning iBill and that the iBill Acquisition raised certain
public interest concerns.  On September 23, 2004, the Company agreed to rescind
the closing of the iBill Acquisition.  However, the iBill Purchase Agreement
continues to remain in full force and effect.  As a result of its agreement to
rescind the closing of the iBill Acquisition, pending the resolution of all
listing eligibility issues and AMEX approvals, the staff of the AMEX agreed to
withdraw its notice of intent to de-list the Company’s securities.  




The Company shall use its best efforts to furnish the information requested by
the AMEX on a timely basis and is hopeful that the staff of the AMEX will, upon
receipt and review of such information, provide all necessary approvals for the
iBill Acquisition.  There can be no assurance that the Company will be able to
satisfactorily resolve all listing issues or that it will receive all such AMEX
approvals associated with the iBill transaction.  However, if for any reason,
AMEX approval has not been obtained by January 21, 2005, the Company will
nevertheless close the iBill Acquisition, withdraw from the AMEX and seek to
re-list its Common Stock on another National Securities Exchange.  








12




--------------------------------------------------------------------------------







Following receipt of the AMEX notice of delisting, on September 23, 2004, each
of the Company, Penthouse and GMI Investment Partners entered into an agreement
(the “September 23rd Agreement”) that provides that the iBill Acquisition will
be consummated, all shares of the Company Common Stock and Series D Preferred
Stock issuable to Penthouse upon consummation of the iBill Acquisition will be
issued, and all of the Series D Preferred Stock will be converted into
approximately 81.4 million shares of Company Common Stock, upon the earlier to
occur of (i) AMEX Approval of the iBill Acquisition, or (ii) January 21, 2005.
 The Company has delivered to legal counsel to Penthouse, for filing with the
Secretary of State of the State of Delaware on the earlier of AMEX Approval or
January 21, 2005, a duly executed undated certificate of designation for the
Series D Preferred Stock, containing no conditions to conversion of such
securities into Common Stock.




2.

Representations and Warranties of the Company.  The Company represents and
warrants to and agrees with each Purchaser, severally, as follows:

(a)

The Disclosure Documents and the other documents provided to the holders of the
Series F Senior Preferred Stock as of their respective dates did not, and will
not (after giving effect to any updated disclosures therein) as of the Closing
Date as defined in Section 3 below, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 The Disclosure Documents and the documents incorporated or deemed to be
incorporated by reference therein, at the time they were filed or hereafter are
filed with the SEC, complied and will comply, at the time of filing, in all
material respects with the requirements of the Securities Act and/or the
Exchange Act, as the case may be, as applicable.

(b)

Schedule A attached hereto sets forth a complete list of the subsidiaries of the
Company (the "Subsidiaries").  Each of the Company and its Subsidiaries has been
duly incorporated and each of the Company and the Subsidiaries is validly
existing in good standing as a corporation under the laws of its jurisdiction of
incorporation, with the requisite corporate power and authority to own its
properties and conduct its business as now conducted as described in the
Disclosure Documents and is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on the
business, condition (financial or other), properties, prospects or results of
operations of the Company and the Subsidiaries, taken as a whole (any such
event, a "Material Adverse Effect").  As of the Closing Date, the Company has
and will have the authorized, issued and outstanding capitalization set forth in
Section 1 of this Agreement (the “Company Capitalization”); except as set forth
in the Disclosure Documents or on Schedule A, the Company does not have any
subsidiaries or own directly or indirectly any of the capital stock or other
equity or long-term debt securities of or have any equity interest in any other
person; all of the outstanding Series F Senior Preferred Stock of capital stock
of the Company and the Subsidiaries have been duly authorized and validly
issued, are fully paid and nonassessable and were not issued in violation of any
preemptive or similar rights and are owned free and clear of all liens,
encumbrances, equities, and restrictions on transferability (other than those
imposed by the Securities Act and





13




--------------------------------------------------------------------------------







the state securities or "Blue Sky" laws) or voting; except as set forth in the
Disclosure Documents, all of the outstanding capital stock of the Subsidiaries
are owned, directly or indirectly, by the Company; except as set forth in the
Disclosure Documents, no options, warrants or other rights to purchase from the
Company or any Subsidiary, agreements or other obligations of the Company or any
Subsidiary to issue or other rights to convert any obligation into, or exchange
any securities for, Series F Senior Preferred Stock or capital stock of or
ownership interests in the Company or any Subsidiary are outstanding.

(c)

The Company and each Subsidiary has the requisite corporate power and authority
to execute, deliver and perform its obligations under the Transaction Documents.
 Each of the Transaction Documents has been duly and validly authorized by the
Company and, when executed and delivered by the Company and each Subsidiary,
will constitute a valid and legally binding agreement of the Company,
enforceable against the Company and each Subsidiary in accordance with its terms
except as the enforcement thereof may be limited by (A) bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws now or
hereafter in effect relating to or affecting creditors' rights generally or
(B) general principles of equity and the discretion of the court before which
any proceeding therefore may be brought (regardless of whether such enforcement
is considered in a proceeding at law or in equity) (collectively, the
"Enforceability Exceptions").

(d)

The Securities have been duly authorized and, when issued upon payment thereof
in accordance with this Agreement, will have been validly issued, fully paid and
nonassessable.  The Conversion Shares issuable have been duly authorized and
validly reserved for issuance, and when issued upon conversion of the Series F
Senior Preferred Stock in accordance with the terms of the Series F Senior
Preferred Stock, will have been validly issued, fully paid and nonassessable.
The Common Stock of the Company conforms to the description thereof contained in
the Disclosure Documents.  The stockholders of the Company have no preemptive or
similar rights with respect to the Common Stock.

(e)

The Conversion Price, Floor Price, Assumed Floor Price, Conversion Shares and
Adjustment Shares issuable upon conversion of the Series F Senior Preferred
Stock issued to Purchasers hereunder, all other terms and conditions of
conversion of the Series F Senior Preferred Stock and the collateral granted to
the Purchasers securing the Series F Senior Preferred Stock shall be (i) as
described in this Agreement, and (ii) identical in all material respects to the
conversion price, terms and conditions of conversion and collateral granted to
all other Purchasers of Series F Senior Preferred Stock and to the holders of
Company Series E Preferred Stock.

(f)

No consent, approval, authorization, license, qualification, exemption or order
of any court or governmental agency or body or third party is required for the
performance of the Transaction Documents by the Company and each Subsidiary or
for the consummation by the Company and each Subsidiary of any of the
transactions contemplated thereby, or the application of the proceeds of the
issuance of the Securities as described in this Agreement, except for such
consents, approvals, authorizations, licenses, qualifications, exemptions or
orders (i) as have been obtained on or prior to the Closing Date, (ii) as are
not required to be obtained





14




--------------------------------------------------------------------------------







on or prior to the Closing Date that will be obtained when required, or
(iii) the failure to obtain which would not, individually or in the aggregate,
have a Material Adverse Effect.

(g)

None of the Company or the Subsidiaries is (i) in material violation of its
articles of incorporation or bylaws (or similar organizational document), (ii)
in breach or violation of any statute, judgment, decree, order, rule or
regulation applicable to it or any of its properties or assets, which breach or
violation would, individually or in the aggregate, have a Material Adverse
Effect, or (iii) except as described in the Disclosure Documents, in default
(nor has any event occurred which with notice or passage of time, or both, would
constitute a default) in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
deed of trust, loan agreement, note, lease, license, franchise agreement,
permit, certificate or agreement or instrument to which it is a party or to
which it is subject, which default would, individually or in the aggregate, have
a Material Adverse Effect.

(h)

The execution, delivery and performance by the Company of the Transaction
Documents and the consummation by the Company of the transactions contemplated
thereby and the fulfillment of the terms thereof will not (a) violate, conflict
with or constitute or result in a breach of or a default under (or an event
that, with notice or lapse of time, or both, would constitute a breach of or a
default under) any of (i) the terms or provisions of any contract, indenture,
mortgage, deed of trust, loan agreement, note, lease, license, franchise
agreement, permit, certificate or agreement or instrument to which any of the
Company or the Subsidiaries is a party or to which any of their respective
properties or assets are subject, (ii) the articles of incorporation or bylaws
of any of the Company or the Subsidiaries (or similar organizational document)
or (iii) any statute, judgment, decree, order, rule or regulation of any court
or governmental agency or other body applicable to the Company or the
Subsidiaries or any of their respective properties or assets or (b) result in
the imposition of any lien upon or with respect to any of the properties or
assets now owned or hereafter acquired by the Company or any of the
Subsidiaries; which violation, conflict, breach, default or lien would,
individually or in the aggregate, have a Material Adverse Effect.

(i)

The audited consolidated financial statements included in the Disclosure
Documents present fairly the consolidated financial position, results of
operations, cash flows and changes in shareholders' equity of the entities, at
the dates and for the periods to which they relate and have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis; draft audited financial statements of iBill as at December 31, 2003 and
for the fiscal year then ended, the August 31 Balance Sheet (as hereinafter
defined) and the interim unaudited consolidated financial statements included in
the Disclosure Documents present fairly the consolidated financial position,
results of operations and cash flows of the entities, at the dates and for the
periods to which they relate subject to year-end audit adjustments and have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis with the audited consolidated financial statements included
therein; the selected financial and statistical data included in the Disclosure
Documents present fairly the information shown therein and have been prepared
and compiled on a basis consistent with the audited financial statements
included therein, except as otherwise stated therein; and each of the auditors
previously engaged by the Company or to be engaged in the future by the Company
is an





15




--------------------------------------------------------------------------------







independent certified public accountant as required by the Securities Act for an
offering registered thereunder. Neither the Company nor iBill has liabilities or
obligations of any nature, whether known, unknown, absolute, accrued, contingent
or otherwise and whether due or to become due, except (a) as and to the extent
shown or provided for on their respective financial statements and (b) for
liabilities and obligations that were incurred after the date of their
respective financial statements in the ordinary course of business.  Since the
date of the their respective financial statements there has not occurred or come
to exist any Material Adverse Effect or any event, occurrence, fact, condition,
change, development or effect that, individually or in the aggregate, would
reasonably be expected to become or result in a Material Adverse Effect.  Except
as shown on their respective financial statements, neither the Company nor iBill
is directly or indirectly liable upon or with respect to (by discount,
repurchase agreements or otherwise), or obligated in any other way to provide
funds in respect of, or to guarantee or assume, any debt, obligation or dividend
of any Person, except endorsements in the ordinary course of business in
connection with the deposit, in banks or other financial institutions, of items
for collection.

(j)

Except as described in the Disclosure Documents and in Schedule 2(j), there is
not pending or, to the knowledge of the Company, threatened any action, suit,
proceeding, inquiry or investigation, governmental or otherwise, to which any of
the Company or the Subsidiaries is a party, or to which their respective
properties or assets are subject, before or brought by any court, arbitrator or
governmental agency or body, that, if determined adversely to the Company or any
such Subsidiary, would, individually or in the aggregate, have a Material
Adverse Effect or that seeks to restrain, enjoin, prevent or delay the
consummation of or otherwise challenge the issuance or sale of the Securities to
be sold hereunder or the application of the proceeds therefrom or the other
transactions described in the Disclosure Documents.

(k)

The Company and the Subsidiaries own or possess adequate licenses or other
rights to use all patents, trademarks, service marks, trade names, copyrights
and know-how that are necessary to conduct their businesses as described in the
Disclosure Documents.  None of the Company or the Subsidiaries has received any
written notice of infringement of (or knows of any such infringement of)
asserted rights of others with respect to any patents, trademarks, service
marks, trade names, copyrights or know-how that, if such assertion of
infringement or conflict were sustained, would, individually or in the
aggregate, have a Material Adverse Effect.

(l)

Each of the Company and the Subsidiaries possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all federal, state, local and other
governmental authorities, all self-regulatory organizations and all courts and
other tribunals presently required or necessary to own or lease, as the case may
be, and to operate its respective properties and to carry on its respective
businesses as now or proposed to be conducted as set forth in the Disclosure
Documents ("Permits"), except where the failure to obtain such Permits would
not, individually or in the aggregate, have a Material Adverse Effect and none
of the Company or the Subsidiaries has





16




--------------------------------------------------------------------------------







received any notice of any proceeding relating to revocation or modification of
any such Permit, except as described in the Disclosure Documents and except
where such revocation or modification would not, individually or in the
aggregate, have a Material Adverse Effect.

(m)

Subsequent to the respective dates as of which information is given in the
Disclosure Documents and except as described therein, (i) the Company and the
Subsidiaries have not incurred any material liabilities or obligations, direct
or contingent, or entered into any material transactions not in the ordinary
course of business or (ii) the Company and the Subsidiaries have not purchased
any of their respective outstanding capital stock, or declared, paid or
otherwise made any dividend or distribution of any kind on any of their
respective capital stock or otherwise (other than, with respect to any of such
Subsidiaries, the purchase of capital stock by the Company), (iii) there has not
been any material increase in the long-term indebtedness of the Company or any
of the Subsidiaries, (iv) there has not occurred any event or condition,
individually or in the aggregate, that has or reasonably could be expected to
have a Material Adverse Effect, and (v) the Company and the Subsidiaries have
not sustained any material loss or interference with respect to their respective
businesses or properties from fire, flood, hurricane, earthquake, accident or
other calamity, whether or not covered by insurance, or from any labor dispute
or any legal or governmental proceeding.

(n)

There are no material legal or governmental proceedings nor are there any
material contracts or other documents required by the Securities Act to be
described in a prospectus that are not described in the Disclosure Documents.
 Except as described in the Disclosure Documents, none of the Company or the
Subsidiaries is in default under any of the contracts described in the
Disclosure Documents, has received a notice or claim of any such default or has
knowledge of any breach of such contracts by the other party or parties thereto,
except for such defaults or breaches as would not, individually or in the
aggregate, have a Material Adverse Effect.

(o)

Each of the Company and the Subsidiaries has good and marketable title to all
real property described in the Disclosure Documents as being owned by it and
good and marketable title to the leasehold estate in the real property described
therein as being leased by it, free and clear of all liens, charges,
encumbrances or restrictions, except, in each case, as described in the
Disclosure Documents or such as would not, individually or in the aggregate,
have a Material Adverse Effect. There are no outstanding any liens, charges,
encumbrances or restrictions with respect to the assets of Media Billing or
iBill, except for equipment leases described in Schedule A to the Security
Agreement.  All material leases, contracts and agreements to which the Company
or any of the Subsidiaries is a party or by which any of them is bound are valid
and enforceable against the Company or any such Subsidiary, are, to the
knowledge of the Company, valid and enforceable against the other party or
parties thereto and are in full force and effect.

(p)

Each of the Company and the Subsidiaries has filed all necessary federal, state
and foreign income and franchise tax returns, except where the failure to so
file such returns would not, individually or in the aggregate, have a Material
Adverse Effect, and has paid all taxes shown as due thereon; and other than tax
deficiencies which the Company or any





17




--------------------------------------------------------------------------------







Subsidiary is contesting in good faith and for which adequate reserves have been
provided in accordance with generally accepted accounting principles, there is
no tax deficiency that has been asserted against the Company or any Subsidiary
that would, individually or in the aggregate, have a Material Adverse Effect.

(q)

None of the Company or the Subsidiaries is, or immediately after the Closing
Date will be, required to register as an "investment company" or a company
"controlled by" an "investment company" within the meaning of the Investment
Company Act of 1940, as amended (the "Investment Company Act").

(r)

None of the Company or the Subsidiaries or, to the knowledge of any of such
entities' directors, officers, employees, agents or controlling persons, has
taken, directly or indirectly, any action designed, or that might reasonably be
expected, to cause or result in the stabilization or manipulation of the price
of the Common Stock.

(s)

None of the Company, the Subsidiaries or any of their respective Affiliates (as
defined in Rule 501(b) of Regulation D under the Securities Act) directly, or
through any agent, engaged in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
in connection with the offering of the Securities or engaged in any other
conduct that would cause such offering to be constitute a public offering within
the meaning of Section 4(2) of the Securities Act.  Assuming the accuracy of the
representations and warranties of  each Purchaser in Section 6 hereof, it is not
necessary in connection with the offer, sale and delivery of the Securities to
each  Purchaser in the manner contemplated by this Agreement to register any of
the Securities under the Securities Act.

(t)

Except as set forth in the Disclosure Documents, there is no strike, labor
dispute, slowdown or work stoppage with the employees of the Company or any of
the Subsidiaries which is pending or, to the knowledge of the Company or any of
the Subsidiaries, threatened.

(u)

Each of the Company and the Subsidiaries maintains internal accounting controls
which provide reasonable assurance that (A) transactions are executed in
accordance with management's authorization, (B) transactions are recorded as
necessary to permit preparation of its financial statements and to maintain
accountability for its assets, (C) access to its material assets is permitted
only in accordance with management's authorization and (D) the values and
amounts reported for its material assets are compared with its existing assets
at reasonable intervals.

(v)

The Company does not know of any claims for services, either in the nature of a
finder's fee or financial advisory fee, with respect to the offering of the
Series F Senior Preferred Stock and the transactions contemplated by the
Transaction Documents.

(w)

The Common Stock currently trades on the AMEX.  Except as described in this
Agreement or the Disclosure Documents, the Company currently is not in violation
of, and the consummation of the transactions contemplated by the Transaction
Documents will not





18




--------------------------------------------------------------------------------







violate, any rule of the AMEX or National Association of Securities Dealers.
 The Company shall use its best efforts, but consistent with the disclosures
contained in Section 1(B)(h) above, to maintain its listing on the AMEX, and if
such listing cannot be maintain, will obtain and maintain its listing on another
National Securities Exchange.

(x)

The Company is eligible to use Form S-1 or SB-2 for the resale of the Conversion
Shares and any Adjustment Shares by the Purchasers or their transferees.  The
Company has no reason to believe that it is not capable of satisfying the
registration or qualification requirements (or an exemption therefrom) necessary
to permit the resale of the Conversion Shares under the securities or "blue sky"
laws of any jurisdiction within the United States that is the residence or
domicile of any Purchaser.  

(y)

On or before September 29, 2004, the Company shall furnish to the Purchaser an
unaudited management prepared balance sheet of iBill dated as of August 31,
2004, including therein cash balances, other assets, accounts and notes payable
(the “August 31 Balance Sheets”).  The August 31 Balance Sheet shall reflect no
liabilities or obligations owed by iBill to InterCept, Inc. of the nature
reflected on the December 31, 2003 financial statements of iBill.

3.

Purchase, Sale and Delivery of the Series F Senior Preferred Stock.  On the
basis of the representations, warranties, agreements and covenants herein
contained and subject to the terms and conditions herein set forth, the Company
agrees to issue and sell to each Purchaser, and each Purchaser agrees to
purchase from the Company, the Series F Senior Preferred Stock in the amounts
shown on the signature page hereto.  

The shares Series F Senior Preferred Stock that each Purchaser has agreed to
purchase shall be delivered by or on behalf of the Company, against payment by
or on behalf of such Purchaser, of the purchase price therefor by wire transfer
of immediately available funds to the account of the Company previously
designated by it in writing.  Payment for the Series F Senior Preferred Stock
shall be made at the offices of the Company, 2200 S.W. 10th Street, Deerfield
Beach Florida at not later than 5:00 p.m. (New York time) on or before
Wednesday, September 29, 2004 (the “Closing”), or at such date as  each
Purchaser and the Company may agree upon, such time and date of delivery against
payment being herein referred to as the "Closing Date."  The aggregate purchase
price for the Series F Senior Preferred Stock (the “Purchase Price”) shall be
paid by wire transfer of immediately available funds to the attorneys’ escrow
account of Gersten, Savage Kaplowitz Wolf & Marcus, LLP, counsel to the Company,
or at the request of the Company to the attorneys’ escrow account of Milberg
Weiss Bershad & Schulman LLP, as Escrow Agent, under the GMI Securities Purchase
Agreement, pending the Effective Date of the Plan.  McLaughlin & Stern LLP,
counsel to the Purchasers may retain in escrow certain fees and expenses payable
under Section 17 from the funds to be wired by the Purchasers, which amounts may
be released upon the Effective Date of the Plan. At the Closing or not later
than five (5) days after the Effective Date of the Plan, the Company shall
deliver one or more duly executed certificates evidencing the Series F Senior
Preferred Stock and the Warrants to  each Purchaser to his or its address
designated in writing to the Company.  If for





19




--------------------------------------------------------------------------------







any reason the Effective Date of the Plan, the delivery of not less than 39.5%
of the issued and outstanding shares of GMI Stock to the Company and the
consummation of the transactions contemplated by the Transaction Documents shall
not occur by October 31, 2004, the Purchase Price  shall be immediately returned
to the Purchasers.

4.

Certain Covenants of the Company.  The Company covenants and agrees with each
Purchaser as follows:

(a)

None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any "security" (as
defined in the Securities Act) which could be integrated with the sale of the
Securities in a manner which would require the registration under the Securities
Act of the Securities.

(b)

The Company will not become, at any time prior to the expiration of three years
after the Closing Date, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under the Investment Company Act.

(c)

None of the proceeds of the Series F Senior Preferred Stock will be used to
reduce or retire any insider note or convertible debt held by an officer or
director of the Company.

(d)

Subject to Section 10 of this Agreement, the Series F Conversion Shares, the
Warrant Shares, the shares issuable upon the payment of dividends and any
Adjustment Shares will be listed on the AMEX, or such other National Securities
Market on which the Company's Common Stock are subsequently listed or traded,
immediately following their issuance. In addition to any other rights and
remedies of a Purchaser pursuant to the Transaction Documents, the Company shall
pay to each Purchaser in cash on the first day of each month an amount equal to
the product of (i) 2% for each month or portion thereof and (ii) the Liquidation
Preference, as defined in the Certificate of Designations, in the event that the
shares of Common Stock are not timely listed on AMEX or such other National
Securities Market.

(e)

The Company shall ensure that no officer or director of the Company sells any
shares of Common Stock from the Closing Date until the date that is 90 days
following the effective date of the Registration Statement, as defined in
Section 9 below.  

(f)

The Company will use its best efforts to do and perform all things required to
be done and performed by it under this Agreement and the other Transaction
Documents and to satisfy all conditions precedent on its part to the obligations
of  each  Purchaser to purchase and accept delivery of the Securities.

(g)

The Company shall deliver certificates representing the shares of Common Stock
no later than the third business day after  delivery  of a conversion notice
with respect to the Series F Senior Preferred Stock (the “Delivery Date”) which
certificates shall not bear a legend as set forth in Section 4(b). The Company
understands that a delay in the issuance of such certificate could result in
economic loss to the Purchasers.  As compensation to the Purchasers





20




--------------------------------------------------------------------------------







for such loss and in addition to all of the Purchasers rights and remedies under
the Transaction Documents, the Company agrees to pay late payments to   the
Purchasers for late issuance of Common Stock upon Conversion for each business
day beyond two (2) business days from the Delivery Date in the amount of $100
for each $10,000 in Purchase Price for the shares of Series F Senior Preferred
Stock being converted.  Each Purchaser shall have the right to rescind the
conversion notice in the event of the Company’s failure to deliver the
certificates, as herein provided, within two business days of the Delivery Date
provided however that such rescission shall not abate the payments set forth in
this paragraph.

(h)

In lieu of delivering physical certificates representing the Common Stock
issuable upon conversion, provided the Company’s transfer agent is participating
in the Depository Trust Company (“DTC”) Fast Automated Securities Transfer
program, upon request of the Purchaser and its compliance with the provisions
contained in this paragraph, so long as the certificates therefore do not bear a
legend and the Purchaser thereof is not obligated to return such certificate for
the placement of a legend thereon, the Company shall use its best efforts to
cause its transfer agent to electronically transmit the Common Stock issuable
upon conversion to the Purchaser by crediting the account of Purchaser’s Prime
Broker with DTC through its Deposit Withdrawal Agent Commission system.




(i)

If during the period commencing with the Effective Date of the Plan and
terminating on the later of (A) three (3) years after the effectiveness of the
registration statement being filed pursuant to the Registration Rights Agreement
(the “Registration Statement”), and (B) December 31, 2005, the Company issues
shares of its Common Stock (or other instruments convertible into shares of
Common Stock) in conjunction with the issuance of warrants, options  or other
rights to purchase Common Stock (the “New Warrants”) but (1) with more favorable
warrant coverage, then the  Company  shall issue to each Purchaser additional
Warrants to purchase additional Shares equal to the difference between the new
Warrants and the Series F Warrants or (2) which New Warrants or rights contain
terms more favorable than the Series F Warrants issued herewith,  each Purchaser
shall have the right to require the Company to issue the Purchasers new Series F
Warrants(s)  or amend the existing Series F Warrants containing such “favored
terms.”




(j)

Except for (i) issuances of not more than 10% of its then outstanding
Fully-Diluted Common Stock in the form of Common Stock or as options or warrants
to executive employees, consultants and/or non-principal stockholder independent
directors, (ii) issuances of Common Stock or securities convertible into or
exercisable for Common Stock to principal stockholders, officers, directors or
their Affiliates in connection with the acquisition of the securities or assets
of any person, firm or corporation, other than the Reorganized General Media or
iBill (a “Related Party Acquisition”), which Related Party Acquisition shall
have been approved by the non-interested members of the Company’s board of
directors and (if material) shall be accompanied by an independent fairness
opinion from an investment banking firm that is reasonably acceptable to the
Purchasers, or (iii)  issuances of Common Stock or securities convertible into
or exercisable for Common Stock to principal stockholders, officers or directors
or their Affiliates in connection with one or more financings made or arranged
by the Company





21




--------------------------------------------------------------------------------







by such persons (a “Related Party Financing”),  which Related Party Financing
shall have been approved by the non-interested members of the Company’s board of
directors and (if material) shall be accompanied by an independent fairness
opinion from an investment banking firm that is reasonably acceptable to the
Purchasers, the Company shall not issue any additional shares of its Common
Stock or other securities convertible into or exercisable for Common Stock to
principal stockholders, officers, directors or their Affiliates.




(k)

On or before the first day that all “Registrable Securities” (as defined in the
Registration Rights Agreement) issuable to the Purchasers in connection with the
Series F Senior Preferred Stock and Series F Warrants shall become available for
public sale or distribution, the Company shall have included in public filings
under the Securities Exchange Act of 1934, as amended, or the Securities Act of
1933, as amended, all material non-public information previously furnished by
the Company to the Purchasers. Thereafter, each of the Company, its officers,
directors, employees and agents shall in no event disclose non-public
information to the Purchasers, advisors to or representatives of the Purchasers.
In the event that the Company fails to release such information in accordance
with this Section 4(k), each  Purchaser shall have the right to publicly
disseminate and release such information in such manner as may be determined by
Purchaser upon written notice to the Company.

(l)

In the event that the Effective Date under the Plan shall not occur by October
31, 2004 or, for any other reason, the transactions under the GMI Securities
Purchase Agreement shall be terminated or the transactions contemplated by the
Transaction Documents have not been consummated, all of the Purchase Price shall
be promptly returned by the Escrow Agent under the GMI Securities Purchase
Agreement directly to  each Purchaser.  To facilitate the foregoing, on the
Closing Date, Gersten Savage Kaplowitz Wolf & Marcus, LLP shall issue
irrevocable instructions, in the form annexed hereto, to Milberg Weiss Bershad &
Schulman LLP, as Escrow Agent, under the GMI Securities Purchase Agreement,
consistent with the above.

(m)

On the Closing Date, counsel to the Purchasers shall be authorized to file with
the Secretary of State of the State of Florida, UCC –1 Financing Statements to
perfect the Purchasers’ Lien on the assets of iBill and Media Billing Company
LLC

(n)

Except as specifically provided in the 10% Notes, neither the Company nor any of
its Subsidiaries shall pay any  of the Company’s obligations under the 10% Notes
prior to payment in full of all amounts that may be owed to the Purchasers upon
redemption of the then outstanding shares of Series F Senior Preferred Stock.

(o)

The Company shall not amend the terms of the 10% Notes in a manner which would
adversely affect the  Purchasers.

(p)

The company shall not amend the iBill Purchase Agreement in any manner that
would postpone or delay the consummation of the transactions thereunder.





22




--------------------------------------------------------------------------------










(q)

The Company shall (i) on or before October 15, 2004, obtain a commitment letter
for Senior Debt financing for iBill in the amount of up to $10,000,000 from a
reputable financial institution not otherwise affiliated with the Company, which
Senior Debt financing shall be conditional upon the completion of the iBill
Acquisition and guaranteed by the Company; (ii) undertake (but without legal
obligation) to sell up to $3,650,000 of additional securities (subordinated to
the Series F Preferred Stock) for the purpose of increasing its 39.5% percentage
ownership in the GMI Stock to up to 48.3%, and (iii) use its best efforts to
sell up to an additional $5,475,000 of 10% Notes or other securities
subordinated to the Series F Preferred Stock; the proceeds of all of which
financings shall be used for additional working capital and other corporate
purposes of the Company’s iBill subsidiary.

5.

Conditions of  each Purchaser's Obligations.  The obligation of each Purchaser
to purchase and pay for the Securities is subject to the following conditions
unless waived in writing by  such  Purchaser:

(a)

The representations and warranties of the Company contained in this Agreement
shall be true and correct in all material respects (other than representations
and warranties with a Material Adverse Effect qualifier, which shall be true and
correct as written) on and as of the Closing Date; the Company shall have
complied in all material respects with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date.

(b)

None of the issuance and sale of the Securities pursuant to this Agreement or
any of the transactions contemplated by any of the other Transaction Documents
shall be enjoined (temporarily or permanently) and no restraining order or other
injunctive order shall have been issued in respect thereof; and there shall not
have been any legal action, order, decree or other administrative proceeding
instituted or, to the Company's knowledge, threatened against the Company or
against any Purchaser relating to the issuance of the Securities or any
Purchaser's activities in connection therewith or any other transactions
contemplated by this Agreement, the other Transaction Documents or the
Disclosure Documents.

(c)

The Purchasers shall have received certificates, dated the Closing Date and
signed by the Chief Executive Officer and the Chief Financial Officer of the
Company, to the effect of paragraphs 5(a) and (b).

6.

Representations and Warranties of  Each Purchaser.   Each Purchaser hereby
severally and not jointly  represents and warrants to the Company as follows:

(a)

The Securities to be acquired by such Purchaser hereunder (including the Series
F Senior Preferred Stock and the Series F Conversion Shares that it may acquire
upon conversion thereof, as the case may be) are being acquired for his its own
account for investment and with no intention of distributing or reselling such
Securities (including the Series F Senior Preferred Stock and the Series F
Conversion Shares that it may acquire upon conversion or exercise thereof, as
the case may be) or any part thereof or interest therein in any transaction





23




--------------------------------------------------------------------------------







which would be in violation of the securities laws of the United States of
America or any State.  Nothing in this Agreement, however, shall prejudice or
otherwise limit  such Purchaser's right to sell or otherwise dispose of all or
any part of such Series F Senior Preferred Stock or Series F Conversion Shares
under an effective registration statement under the Securities Act and in
compliance with applicable state securities laws or under an exemption from such
registration.  By executing this Agreement, each Purchaser further represents
that such Purchaser does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to any
Person with respect to any of the Securities.

(b)

Such Purchaser understands that the Series F Senior Preferred Stock and the F
Series F Conversion Shares and Adjustment Shares that may be acquired upon
conversion of the Series F Senior Preferred Stock have not been registered under
the Securities Act and may not be offered, resold, pledged or otherwise
transferred except (a) pursuant to an exemption from registration under the
Securities Act (and, if requested by the Company, based upon an opinion of
counsel acceptable to the Company) or pursuant to an effective registration
statement under the Securities Act and (b) in accordance with all applicable
securities laws of the states of the United States and other jurisdictions.

Such Purchaser agrees to the imprinting, so long as appropriate, of the
following legend on the Securities (including the Series F Senior Preferred
Stock the Series F Conversion Shares and any Adjustment Shares that he or it may
acquire upon conversion or exercise thereof, as the case may be):

The Securities evidenced by this certificate have not been registered under the
U.S. Securities Act of 1933, as amended, and may not be offered, sold, pledged
or otherwise transferred ("transferred") in the absence of such registration or
an applicable exemption therefrom. In the absence of such registration, such
Securities may not be transferred unless, if the Company requests, the Company
has received a written opinion from counsel in form and substance satisfactory
to the Company stating that such transfer is being made in compliance with all
applicable federal and state securities laws.

A certificate shall not bear such legend (and the Purchaser shall be entitled to
have such legend removed) if, the Series F Conversion Shares, the Adjustment
Shares or the Dividend Shares, as the case may be are duly registered for resale
under the Securities Act of 1933, as amended, or in the opinion of counsel for
the Purchaser thereof (which counsel shall be reasonably satisfactory to the
Company), the securities represented thereby are not, at such time required by
law to bear a legend. The Series F Senior Preferred Stock, the Series F
Conversion Shares and the Adjustment Shares shall also bear any other legends
required by applicable Federal or state securities laws, which legends may be
removed when in the opinion of counsel to the Company experienced in the
applicable securities laws, the same are no longer required under the applicable
requirements of such securities laws.  The Company agrees that it will provide
each Purchaser, upon request, with a substitute certificate, not bearing such
legend at such time as such legend is no longer applicable.  Such Purchaser
agrees that, in connection with any transfer of the Series F Senior Preferred
Stock or the Series F Conversion Shares or the





24




--------------------------------------------------------------------------------







Adjustment Shares pursuant to an effective registration statement under the
Securities Act, such Purchaser will comply with all prospectus delivery
requirements of the Securities Act.  The Company makes no representation,
warranty or agreement as to the availability of any exemption from registration
under the Securities Act with respect to any resale of the Series F Senior
Preferred Stock or the Series F Conversion Shares or any Adjustment Shares.

(c)

Such Purchaser is an "accredited investor" within the meaning of Rule 501(a) of
Regulation D under the Securities Act.   Such  Purchaser did not learn of the
opportunity to purchase Series F Senior Preferred Stock or any other security
issuable by the Company through any form of general advertising or public
solicitation.

(d)

Such Purchaser has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Securities, having been represented by counsel,
and has so evaluated the merits and risks of such investment and is able to bear
the economic risk of such investment and, at the present time, is able to afford
a complete loss of such investment.

(e)

The purchase of the Securities to be purchased by  such Purchaser (i) has been
duly and properly authorized and this Agreement has been duly executed and
delivered by him or it or on his or its behalf and constitutes the valid and
legally binding obligation of the Purchaser, enforceable against  such Purchaser
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights generally and to general principles
of equity; (ii)  does not conflict with or violate its charter, by-laws or any
law, regulation or court order applicable to him or it; and (iii) does not
impose any penalty or other onerous condition on such Purchaser under or
pursuant to any applicable law or governmental regulation.

(f)

Such Purchaser acknowledges he or his or its representatives have reviewed the
Disclosure Documents and further acknowledges that it or its representatives
have been afforded (i) the opportunity to ask such questions as he or they
deemed necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and the Company's financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment in the Securities; and (iii) the opportunity to obtain
such additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy and
completeness of the information contained in the Disclosure Documents.

(g)

Such Purchaser has based his or its investment decision solely upon the
information contained in the Disclosure Documents and such other information as
may have been provided to it or its representatives by the Company in response
to their inquiries, and has not based its investment decision on any research or
other report regarding the Company prepared by any third party ("Third Party
Reports").  Such Purchaser understands and acknowledges that (i) the Company
does not endorse any Third Party Reports and (ii) its actual results may differ
materially from those projected in any Third Party Report.





25




--------------------------------------------------------------------------------










(h)

Such Purchaser understands and acknowledges that (i) any forward-looking
information included in the Disclosure Documents supplied to such Purchaser by
the Company or its management is subject to risks and uncertainties, including
those risks and uncertainties set forth in the Disclosure Documents; and (ii)
the Company's actual results may differ materially from those projected by the
Company or its management in such forward-looking information.

(i)

Such Purchaser understands and acknowledges that (i) the Securities are offered
and sold without registration under the Securities Act in a private placement
that is exempt from the registration provisions of the Securities Act and
(ii) the availability of such exemption depends in part on, and that the Company
and its counsel will rely upon, the accuracy and truthfulness of the foregoing
representations and such Purchaser hereby consents to such reliance.

7.

Covenants of  each Purchaser Not to Short Stock.  Each Purchaser, and his or its
respective affiliates and assigns agree not to engage in short sales with
respect to the Company Common Stock as long as Series F Senior Preferred Stock
are outstanding.  For purposes of this section, a “Short Sale” by a  Purchaser
shall mean a sale of Common Stock by such Purchaser that is marked as a short
sale and that is made at a time when there is no equivalent offsetting long
position in Common Stock held by  such Purchaser.  For purposes of determining
whether there is an equivalent offsetting long position in Common Stock held by
a Purchaser, (i) Conversion Shares and Warrant Shares that have not yet been
issued on conversion of the Series F Senior Preferred Stock or exercise of the
Warrant but which the Company is obligated to issue as a result of receipt of a
notice of Conversion or receipt of documents and payment required for exercise
of the Warrant shall be deemed to be held long by such Purchaser but (ii)
Conversion Shares and Warrant Shares that have not yet been issued on conversion
of the  Series F Senior Preferred Stock or exercise of the Warrant and which are
not subject to receipt of a notice of conversion or receipt of documents and
payment required for exercise of the Warrant  shall not be deemed to be held
long by such Purchaser.            

8.

Termination.

(a)

This Agreement may be terminated in the sole discretion of the Company by notice
to  each Purchaser if at the Closing Date:  

(i)

the representations and warranties made by such Purchaser in Section 6 are not
true and correct in all material respects; or

(ii)

as to the Company, the sale of the Securities hereunder (i) is prohibited or
enjoined by any applicable law or governmental regulation or (ii) subjects the
Company to any penalty, or in its reasonable judgment, other onerous condition
under or pursuant to any applicable law or government regulation that would
materially reduce the benefits to the Company of the sale of the Securities to
such Purchaser, so long as such regulation, law or onerous condition was not in
effect in such form at the date of this Agreement.





26




--------------------------------------------------------------------------------










(b)

This Agreement may be terminated in the sole discretion of  each Purchaser by
notice to the Company given in the event that (i) the Company shall have failed,
refused or been unable to satisfy all conditions on its part to be performed or
satisfied hereunder on or prior to the Closing Date, or (ii) the Company does
not purchase the GMI Stock and the “Effective Date of the Plan” (as defined in
the GMI Stock Purchase Agreement) does not occur by October 31, 2004, or (iii)
after the execution and delivery of this Agreement and immediately prior to the
Closing Date, trading in securities of the Company or in securities generally on
the New York Stock Exchange, the American Stock Exchange, the Nasdaq National or
Small Cap Market or the NASD OTC Bulletin Board shall have been suspended or
minimum or maximum prices shall have been established on any such exchange.

(c)

This Agreement may be terminated by mutual written consent of all parties.

9.

Registration.  Within 45 days from the Closing Date, the Company shall prepare
and file with the SEC a Registration Statement (the “Registration Statement”)
covering the resale of the maximum number of (a) Conversion Shares (including
all Adjustment Shares and a minimum of 750,000 shares representing shares of
Common Stock which may be issued as dividends on the Series F Senior Preferred
Stock), and (b) Warrant Shares (collectively, the "Registrable Securities") as
set forth in the Registration Rights Agreement.  In the event that such
Registration Statement shall not be initially filed with the SEC within 75 days
of the Closing Date or declared effective by the SEC within 100 days of the
Closing Date, in either case, and notwithstanding anything to the contrary
contained in the Registration Rights Agreement or this Agreement, the Company
shall pay to the Purchasers cash payments of 2% of the $3.45 million Purchase
Price for the Series F Senior Preferred Stock for each month and the
approximately $2.0 million purchase price previously paid for Common Stock of
Penthouse, or portion thereof, that such initial filing is delayed and 2% for
each month or portion thereof that such effective date shall be delayed.  Such
payments are in addition to, and not in lieu of, any other payments that may be
owed to  a  Purchaser under this Agreement and shall be payable within 30 days
of the end of each month of delay.

If a Registration Statement covering all the Registrable Securities, as defined
in the Registration Rights Agreement is (i) not effective on any day after the
Registration Statement has initially been declared effective by the SEC, or (ii)
sales of all the Registrable Securities required to be included on such
Registration Statement cannot be made pursuant to the Registration Statement
(including, without limitation, because of a failure to keep the Registration
Statement effective, to disclose such information as is necessary for sales to
be made pursuant to the Registration Statement, to register sufficient shares of
Common Stock), then, as partial relief for the damages to any Purchaser by
reason of any such delay in or reduction of its ability to sell the underlying
shares of Common Stock (which remedy shall not be exclusive of any other
remedies available at law or in equity), the Company shall pay to each Purchaser
on the first day of each month an amount in cash equal to the product of (i) the
Liquidation Preference per share of Series F Preferred Stock multiplied by (ii)
.00067





27




--------------------------------------------------------------------------------







multiplied by the number of days after the Registration Statement has been
declared effective by the SEC that such Registration Statement is not available
for the sale of at least all the Registrable Securities required to be included
on such Registration Statement; provided however that such payments shall not be
payable to the Purchasers for the first 30 days after the Registration Statement
is not effective (or 60 days in the case of a material acquisition) and further
provided that the foregoing proviso shall only be applicable once in any 12
month period.

10.

Notices.  All communications hereunder shall be in writing and shall be hand
delivered, mailed by first-class mail, couriered by next-day air courier or by
facsimile and confirmed in writing (i) if to the Company, at the addresses set
forth below, or (ii) if to a Purchaser, to the address set forth for such party
on the signature page hereto.

If to the Company:

Care Concepts I, Inc.

2200 S.W. 10th Street

 

Deerfield Beach, Florida 33442

Attention:  President

Telephone:  (954) 363-4400




with a copy to:

Gersten Savage Kaplowitz Wolf & Marcus, LLP

101 East 52nd Street,

New York, New York 10022

Attn: Stephen A. Weiss, Esq.

Telephone:  (212) 752-9700

Facsimile:  (212) 980-5192




A copy of all notices to the Purchasers shall be sent to:




McLaughlin & Stern LLP

260 Madison Avenue

New York, NY 10016

Attn: Steven Schuster, Esq.

Telephone: (212) 448-1100

Facsimile:  (212) 448-0066




All such notices and communications shall be deemed to have been duly given:
 (i) when delivered by hand, if personally delivered; (ii) five business days
after being deposited in the mail, postage prepaid, if mailed certified mail,
return receipt requested; (iii) one business day after being timely delivered to
a next-day air courier guaranteeing overnight delivery; (iv) the date of
transmission if sent via facsimile to the facsimile number as set forth in this
Section or the signature page hereof prior to 6:00 p.m. on a business day, or
(v) the business day following





28




--------------------------------------------------------------------------------







the date of transmission if sent via facsimile at a facsimile number set forth
in this Section or on the signature page hereof after 6:00 p.m. or on a date
that is not a business day.  Change of a party's address or facsimile number may
be designated hereunder by giving notice to all of the other parties hereto in
accordance with this Section.

11.

Survival Clause.  The respective representations, warranties, agreements and
covenants of the Company and the Purchasers set forth in this Agreement shall
survive until the fifth anniversary of the Closing.

12.

Successors.  This Agreement shall inure to the benefit of and be binding upon
Purchasers and the Company and their respective successors and legal
representatives, and nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained; this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person. Neither the Company nor any Purchaser may
assign this Agreement or any rights or obligation hereunder without the prior
written consent of the other party.

13.

No Waiver; Modifications in Writing.  No failure or delay on the part of the
Company or a Purchaser in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the Company or a Purchaser at law or in equity or otherwise.  No
waiver of or consent to any departure by the Company or a Purchaser from any
provision of this Agreement shall be effective unless signed in writing by the
party entitled to the benefit thereof, provided that notice of any such waiver
shall be given to each party hereto as set forth below.  Except as otherwise
provided herein, no amendment, modification or termination of any provision of
this Agreement shall be effective unless signed in writing by or on behalf of
each of the Company and  each  Purchaser.  Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by the Company or
a Purchaser from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which made or
given.  Except where notice is specifically required by this Agreement, no
notice to or demand on the Company in any case shall entitle the Company to any
other or further notice or demand in similar or other circumstances.

14.

Subordination to Senior Debt.   By his or its execution of this Agreement, each
 Purchaser does hereby irrevocably covenant and agree to execute and deliver to
any Senior Lender any subordination, intercreditor or similar agreement or
undertaking in form and content reasonably satisfactory to such Purchaser
between or among such Senior Lender and the Company or any of its Subsidiaries,
in connection with any iBill Senior Financing or any other senior secured
financing(s) that the Company or any of its present or future Subsidiaries,
other than iBill and Media Billing, may hereafter engage in, whether in
connection with any acquisition, working capital financing or other transaction
not to exceed $10,000,000 in the





29




--------------------------------------------------------------------------------







aggregate (collectively, “Senior Debt”).  Subject at all times to the
maintenance of the priority of Purchasers’ Lien on the assets of iBill
(subordinated only as set forth above), nothing contained in the Certificate of
Designation for the Series F Senior Preferred Stock or this Agreement shall
impose any limitation on the amount or the ability of the Company and/or its
present or future subsidiaries, including iBill or Media Bill, to incur
indebtedness for money borrowed, in such amounts as the Board of Directors of
the Company may, in the exercise of its sole discretion, determine.

15.

Entire Agreement; Inconsistencies  This Agreement, together with Transaction
Documents, constitutes the entire agreement among the parties hereto and
supersedes all prior agreements, understandings and arrangements, oral or
written, among the parties hereto with respect to the subject matter hereof and
thereof. In the event of any inconsistency or conflict between the terms and
conditions of the Transaction Documents and the description of the terms of the
applicable Transaction Document contained herein, then the terms and conditions
contained in such Transaction Document shall control.

16.

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby.

17.

Expenses.

The Company shall reimburse the Purchasers for their legal fees and expenses
incurred in connection with the preparation and negotiation of the Transaction
Documents, which obligation shall be effective upon the Closing, even if  a
Purchaser has a right to the return of the Purchase Price pursuant to Section 3
after the Closing Date. . Other than the amounts contemplated in the immediately
preceding sentence, each party shall pay the fees and expenses of its advisers,
counsel, accountants, and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

18.

APPLICABLE LAW.  THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PROVISIONS RELATING TO CONFLICTS OF LAW TO THE EXTENT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ACTIONS, SUITS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT ONLY IN STATE OR FEDERAL
COURTS LOCATED IN THE CITY OF NEW YORK, NEW YORK AND HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE.  





30




--------------------------------------------------------------------------------










19.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

20.

Facsimile Signatures.  Facsimile signatures shall be construed and considered
original signatures for purposes of enforcement of the terms of this agreement.




[the balance of this page left blank – signature page follows]





31




--------------------------------------------------------------------------------







 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
Agreement shall constitute a binding agreement among the Company and the
Purchasers.

Very truly yours,

Care Concepts I, Inc.




By:

___________________________

Name:

Gary Spaniak, Jr.,

Title:

 President





32




--------------------------------------------------------------------------------







Purchaser Signature Page:




ACCEPTED AND AGREED TO

This __ day of September 2004:




Vestcap International Management Limited     







_____________________________

By:        ______________________

Title:      ______________________

Amount of Series F Senior Preferred Stock
Purchased:  $_________

Purchase Price:  $_________

Address for Notice to Purchaser:

____________________________________

____________________________________

____________________________________










Castlerigg Master Investments Limited







_____________________________

By:        ______________________

Title:      ______________________

Amount of Series F Senior Preferred Stock
Purchased:  $_________

Purchase Price:  $_________

Address for Notice to Purchaser:

____________________________________

____________________________________

____________________________________



  





33




--------------------------------------------------------------------------------







Schedule A

Direct and Indirect Subsidiaries of Care Concepts I, Inc.

[to be furnished]

       




Media Billing, LLC




Internet Billing Company, LLC

       














--------------------------------------------------------------------------------







Exhibit A

Series F Senior Preferred Stock Certificate of Designation

(attached hereto)











--------------------------------------------------------------------------------







Exhibit B

Series F Warrant











--------------------------------------------------------------------------------







Exhibit C

Security Agreement











--------------------------------------------------------------------------------







Exhibit D

Pledge Agreement











--------------------------------------------------------------------------------







Exhibit E

Registration Rights Agreement











--------------------------------------------------------------------------------







Exhibit F

GMI Stock Purchase Agreement

 











--------------------------------------------------------------------------------


















